Citation Nr: 0914659	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 RO decision, which 
denied a claim for service connection for residuals of a neck 
injury.

In March 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Winston-Salem, North 
Carolina RO.  A transcript of that proceeding has been 
associated with the claims folder.

The Board notes that the Veteran was denied service 
connection for a claim for removal of a calcified cyst of the 
cervical spine in a November 1971 rating decision.  However, 
it appears that this decision addressed the possible service 
connection of a post-operative keloidal scar, as opposed to a 
resulting disability such as degenerative disc disease of the 
cervical spine.  As such, the Board concludes the Veteran's 
current claim for residuals of a neck injury is separate from 
his 1971 claim for removal of a calcified cyst of the 
cervical spine or a keloidal scar, and will thus be reviewed 
as an original claim for entitlement to service connection, 
as opposed to an application to reopen a previously denied 
claim for service connection.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).

The Board also notes in passing that the Veteran was 
ultimately granted service connection for a scar of the 
posterior neck in a November 2006 rating decision. 

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a neck injury.  After a thorough review of the 
Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

Specifically, the Veteran has asserted that he injured his 
neck when he fell on a capsule while on midnight watch during 
a storm in the summer of 1970.  See Veteran's statement, 
April 2004.  He further asserts that he was treated for a 
cyst on his neck in 1970 but continued to have problems after 
this treatment.  See hearing transcript, March 2009.

A review of the Veteran's service treatment records shows no 
evidence of a neck injury or trauma to the neck.  Service 
treatment records reflect that, in March 1969, the Veteran 
sought medical consultation for a mass in his neck.  At this 
time, the Veteran stated that he had had this mass for 
approximately 2 to 3 years.  The Veteran was examined with 
regards to this mass again in May 1969.  In March 1970, the 
Veteran had this mass removed.  In July and August 1970 
service treatment records, the Veteran complained of 
stiffness and pain in his neck. 

The Board notes that the Veteran underwent a VA examination 
in December 2004, at which he was diagnosed with a calcific 
cyst of the posterior neck, existing prior service, excised 
in service with residuals.  The examiner went on to state 
that it is as likely as not that the Veteran's current neck 
pain had it origin from his existing prior to service 
calcific cyst, excision while in the military.  X-rays 
obtained at that time revealed degenerative changes in the 
cervical spine.

The Board notes that the RO obtained an addendum to this 
examination report in March 2005.  In this addendum, the 
examiner noted that the Veteran reported much pain in the 
neck after his surgery that never really went away.  The 
examiner also noted that the Veteran had a current diagnosis 
of degenerative disc disease of the cervical spine.  The 
examiner opined that the Veteran's degenerative disc disease 
of the cervical spine has no real relationship to his in-
service excision of calcific cyst.  He further stated that 
the Veteran's current neck pain is a result of his in-service 
excision of calcified cyst and degenerative disc disease that 
he has developed over the years.  However, he concluded that 
it would be mere speculation on his part to estimate the 
percentage of pain attributed to the in-service excision of 
the calcific cyst and after service development of 
degenerative disc disease.

The Board finds the March 2005 opinion to be inadequate in 
that the VA examiner found that the degenerative disc disease 
had no relationship to the cyst removal, but provided no 
explanation or rationale for that opinion.  This is a 
particular concern in this instance given the VA examiner's 
previous clinical findings that clearly attributed the 
Veteran's current neck pain to the cyst removal in service.  
In addition, the VA examiner did not consider the Veteran's 
report of having injured his neck when he fell on a capsule 
in service.  This injury was described by the Veteran during 
his personal hearing, and while receiving treatment at VA in 
April 2007.  As such, the Board finds that the necessity for 
another VA examination is shown for the proper assessment of 
the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for his degenerative 
disc disease of the cervical spine.  
The claims file should be provided to 
the appropriate examiner for review, 
and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has a neck or cervical spine 
disability, to include degenerative 
disc disease of the cervical spine.  If 
so, an opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's neck or cervical 
spine disability was incurred in or 
aggravated by a disease or injury in 
service, to specifically include the 
fall on a capsule in service and/or the 
excision of the Veteran's cyst.  The 
Board advises the examiner that the 
Veteran has already been granted 
service connection for a scar on the 
posterior neck, and this issue is not 
currently before the Board.
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the August 2007 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


